      Case 7:18-cv-00314 Document 1 Filed in TXSD on 10/11/18 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,                        §
                Plaintiff                        §
v.                                               §   CIVIL ACTION NO. 7:18-cv-314
                                                 §
REAL PROPERTY LOCATED AT                         §
3019 MILE 2 WEST, PROGRESSO,                     §
TEXAS 78579,                                     §
                  Defendant                      §

                        COMPLAINT FOR FORFEITURE IN REM

       The United States of America files this action for forfeiture and alleges upon information

and belief:

                                      Nature of the Action

       1.     This is an action to forfeit property to the United States pursuant to 21 U.S.C. §

881(a)(7).

                                       Defendant Property

       2.     The Defendant (referred to herein as the “Defendant Property”) is the real property,

including all improvements and appurtenances but excepting all oil, gas, and other minerals,

located at 3019 Mile 2 West, Progresso, Texas 78579 and legally described as:

       Being 20.151 acres of land situated in Hidalgo County, Texas, and being all of Lot
       201 and the east 50 feet of a canal right of way adjacent to the west line of said Lot
       201, Llano Grande Subdivision as per map recorded in Volume 3, Page 27 of the
       Hidalgo County Map Records, and said 20.151 acre tract being more particularly
       described by metes and bounds as follows:

       BEGINNING at a cotton picker spindle found for the southeast corner of said Lot
       201 and the southeast corner of said tract herein described;

       THENCE, West, with the south line of said Lot 201, at a distance of 20.00 feet pass
       a ½-inch iron rod found for reference on the west right of way line of a county road,
       at a distance of 1280.00 feet pass a ½-inch iron rod found for the southwest corner
                                                 1
        Case 7:18-cv-00314 Document 1 Filed in TXSD on 10/11/18 Page 2 of 6



        of said Lot 201, and continuing for a total distance of 1330.00 feet to a ½-inch iron
        rod set for the southwest corner of said tract herein described;

        THENCE, North, 660.00 feet to a ½-inch iron rod set for the northeast corner of
        said tract herein described;

        THENCE, East, at a distance of 50.00 feet pass the northwest corner of said Lot
        201 and continuing with the north line of said Lot 201, at a distance of 1310.00 feet
        pass a ½-inch iron rod set for reference on the west right of way line of said county
        road and continuing for a total distance of 1330.00 feet to a cotton picker spindle
        set for the northeast corner of said lot 201 and the northeast corner of said tract
        herein described;

        THENCE, South, 660.00 feet, with the east line of said Lot 201 and with the
        centerline of said county road to the POINT OF BEGINNING and containing
        20.151 acres of land more or less.

                                       Jurisdiction and Venue

        3.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355.

        4.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355(b)(1), 1391(b), and

1395.

                                   Statutory Basis for Forfeiture

        5.     The Defendant Property is subject to forfeiture under 21 U.S.C. § 881(a)(7), which

provides for the forfeiture of “[a]ll real property, including any right, title, and interest (including

any leasehold interest) in the whole of any lot or tract of land and any appurtenances or

improvements, which is used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, a violation of [subchapter I of the Controlled Substances Act, 21

U.S.C. § 801 et seq] punishable by more than one year’s imprisonment.”




                                                   2
      Case 7:18-cv-00314 Document 1 Filed in TXSD on 10/11/18 Page 3 of 6



                                          Factual Basis

       6.      On multiple occasions, Pedro Luis Lopez (“Lopez”) used, and/or allowed others to

use, the Defendant Property to facilitate drug trafficking. For instance, marijuana was loaded into

tractors-trailers at the Defendant Property, Lopez and other drug traffickers discussed drug

business at the Defendant Property, and drug proceeds were received at the Defendant Property.

       7.      Marijuana was loaded into a tractor-trailer at the Defendant Property on or about

November 19, 2013. On that date, law enforcement observed a tractor-trailer travel to the

Defendant Property. After the tractor-trailer left the Defendant Property, law enforcement

observed both the tractor-trailer and a Ford F-250 (which Lopez was driving and which also

appeared to have come from the Defendant Property) at a convenience store/gas station on FM

1015 and Military Highway 281, and law enforcement observed Lopez make a gesture towards the

tractor-trailer. Shortly after the tractor-trailer left the convenience store/gas station, a trooper

conducted a traffic stop on the tractor-trailer on FM 1015. The Ford F-250 remained at the gas

station/convenience store, and the occupants of the Ford F-250 appeared to be watching the traffic

stop of the tractor-trailer. Law enforcement subsequently conducted a consent search of the trailer

and found forty-three bundles of marijuana (over 1,000 pounds), which were wrapped in black

electric tape and stacked in between crates of blackberries. Lopez, who was driving the Ford F-

250, admitted that the marijuana was loaded at the Defendant Property. In September 2015, Lopez

pleaded guilty to a Texas state charge of possession of marijuana (in an amount of 2,000 pounds

or less but more than fifty pounds) related to the November 19, 2013 seizure.

       8.      On or about August 26, 2016, law enforcement conducted a traffic stop on a tractor-

trailer in Weslaco, Texas shortly after the tractor-trailer had left the Defendant Property. During

a subsequent consent search of the trailer, law enforcement found more than two dozen bundles of



                                                 3
       Case 7:18-cv-00314 Document 1 Filed in TXSD on 10/11/18 Page 4 of 6



marijuana (over 600 pounds), which were wrapped in black tape and mixed with a load of cabbage.

The driver of the tractor-trailer pleaded guilty in Texas state court to possession of marijuana (in

an amount of 2,000 pounds or less but more than fifty pounds) related to the seizure. The day

before the traffic stop and search, law enforcement had observed the tractor-trailer at a motel along

with a vehicle registered to Lopez.

        9.      A known drug trafficker collected payment for drug trafficking activities at the

Defendant Property on multiple occasions, discussed drug-related business at the Defendant

Property, and was present at the Defendant Property on at least one occasion when marijuana was

being loaded into a tractor-trailer.

        10.     A warranty deed filed in the county property records in July 2010 shows Ramon

Valencia Morfin as the record title owner of the Defendant Property (Valencia was indicted on

federal drug trafficking conspiracy and money laundering conspiracy charges in 2016; he

committed suicide after his arrest). However, companies owned and/or controlled by Lopez,

specifically R-C Trading, LLC and RGV Brokers of South Texas, made at least three payments

totaling approximately $280,000 to Ramon Valencia from June 2013 through February 2014.

Additionally, Lopez has previously referred to the Defendant Property as “my place,” and Lopez’s

company, RGV Brokers of South Texas has paid at least some of the real property taxes, including

approximately $10,000 towards the 2017 real property taxes.

                                 Notice to Any Potential Claimants

        YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant Property

which is subject to forfeiture and want to contest the forfeiture, you must file a verified claim

which fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty or




                                                 4
      Case 7:18-cv-00314 Document 1 Filed in TXSD on 10/11/18 Page 5 of 6



Maritime Claims and Asset Forfeiture Actions. The verified claim must be filed no later than

thirty-five (35) days from the date this Complaint has been sent in accordance with Rule G(4)(b).

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must be filed

no later than twenty-one (21) days after filing the claim. The claim and answer must be filed with

the United States District Clerk for the Southern District of Texas at United States Courthouse,

Bentsen Tower, 1701 W. Highway 83, Suite 1011, McAllen, Texas 78501, and a copy must be

served upon the undersigned Assistant United States Attorney at United States Attorney=s Office,

1000 Louisiana, Suite 2300, Houston, Texas 77002.

                                             Prayer

       Wherefore, the United States of America prays that judgment of forfeiture be entered

against Defendant Property in favor of the United States of America under 21 U.S.C. § 881(a)(7)

in addition to such costs and other relief to which the United States of America may be entitled.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                             By:    s/Lori S. Roth
                                                      Lori S. Roth
                                                      Email: lori.roth@usdoj.gov
                                                      Texas State Bar No. 24076691
                                                      SDTX Bar No. 1383270
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      1000 Louisiana, Suite 2300
                                                      Houston, TX 77002
                                                      Telephone: (713) 567-9000
                                                      Fax: (713) 718-3307




                                                5
Case 7:18-cv-00314 Document 1 Filed in TXSD on 10/11/18 Page 6 of 6
